DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "Methods and systems are provided for operating a hybrid vehicle during launch conditions from rest. In one example, a driver demand torque is held constant until a threshold vehicle speed is reached when a constant accelerator pedal position is present so that closing of a transmission input clutch may 
         
Reason for Allowance
Claims 1-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 01/13/2021, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 9, and 16 are allowed, the claims 2-8, 10-15, and 17-20 are also allowed based on their dependency upon the independent claims 1, 9, and 16.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                    Cho at el. (US Pat. No.: 9,616,884 B1) teaches “A method and an apparatus for controlling a hybrid electric vehicle including a dual clutch transmission are provided. A method for controlling a hybrid electric vehicle including a dual clutch transmission (DCT) may include: determining whether an engine start condition is satisfied in a state in which an engine is stopped; determining whether a slip control entry condition of a shift clutch of the DCT is satisfied when the engine start condition is satisfied; increasing a speed of a driving motor by slipping the shift clutch when the slip control entry condition is satisfied; determining whether a lock-up condition of an engine clutch is satisfied while increasing the speed of the driving motor; locking up the engine clutch when the lock-up condition of the engine clutch is satisfied; and increasing engagement force of the shift clutch when the engine clutch is locked up.”

          Tulpule et al. (US Pub. No.: 2014/0088805 A1) teaches “An engine starting system and technique for transitioning from an electric drive mode to a hybrid drive made in a hybrid electric vehicle is disclosed. In an electric drive mode the torque demand of the hybrid electric vehicle is met by an electromechanical device. The starting technique includes slipping a clutch between the engine and electromechanical device with the vehicle in the electric drive mode to rotate the engine, disengaging the clutch so that the engine is fueled to obtain a speed that approximates a speed of the electromechanical device, and engaging the clutch to couple the engine and the electromechanical device to the drive shaft to meet driver torque demand.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.